UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended November 30, 2007 _ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXORO MINERALS LTD. (Formerly Sunburst Acquisitions IV, Inc.) (Exact name of small business issuer as specified in its charter) Colorado 0-23561 84-1431797 (State or other jurisdiction of incorporation) Commission file number (IRS Employer Identification No.) C. General Retana #706 Col. San Felipe, Chihuahua, Chih., Mexico C.P. 31203 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(800) 661-7830 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 25,405,502 at January 11, 2008. Transitional Small Business Disclosure Format (Check one): Yes No X -1- MEXORO MINERALS LTD. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Expressed in U.S. Dollars) NOVEMBER 30, 2007 -2- MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) (Expressed in U.S. Dollars) November 30, February 28, 2007 2007 (Unaudited) (Audited) Assets Current Cash and cash equivalents $ 859,394 $ 13,148 Accounts receivable 289,375 165,897 Prepaid expenses 166,506 173,857 1,315,275 352,902 Equipment (note 4) 354,514 351,335 Total assets $ 1,669,789 $ 704,237 Liabilities Current Accounts payable and accrued liabilities $ 911,650 $ 263,145 Current portion of loans payable (note 7) 66,358 25,400 Promissory notes (note 6) 1,072,521 109,337 2,050,529 397,882 Loans payable (note 7) 36,581 36,863 Total liabilities 2,087,110 434,745 Stockholders’ deficiency Capital stock Preferred stock Authorized: 20,000,000 shares without par value (note 8) Issued: nil - - Common stock Authorized: 200,000,000 shares without par value Issued: 25,380,502 (2007 – 21,036,102) (note 9) 22,978,654 19,304,277 Additional paid-in capital 11,006,077 8,702,096 Stock subscriptions 25,000 - Accumulated deficit from prior operations (2,003,427 ) (2,003,427 ) Accumulated deficit during the exploration stage (32,420,175 ) (25,731,407 ) Other comprehensive income (loss) (3,450 ) (2,047 ) Total stockholders’ equity (deficiency) (417,321 ) 269,492 Total liabilities and stockholders’ equity (deficiency) $ 1,669,789 $ 704,237 Going concern (note 3) Commitments (notes 5, 10, 11 and 13) Subsequent events (note 14) The accompanying notes are an integral part of these consolidated financial statements. -3- MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit (Unaudited) (Expressed in U.S. Dollars) Period from Inception of Exploration Stage Three Months Ended Nine Months Ended (March 1, 2004) November 30, November 30, November 30, November 30, To November 30, 2007 2006 2007 2006 2007 Expenses General and administrative $ 529,511 $ 160,496 $ 1,821,633 $ 958,256 $ 3,831,272 Stock-based compensation (note 10) 630,603 487,250 2,303,981 1,709,750 5,571,186 Mineral exploration (note 5) 714,283 - 1,946,918 - 3,036,416 Acquisition of resource properties 580,000 333,050 580,000 937,548 16,145,422 Operating loss (2,454,397 ) (980,796 ) (6,652,532 ) (3,605,554 ) (28,584,296 ) Other income (expenses) Foreign exchange (7,249 ) - (4,311 ) - (4,311 ) Interest expense (28,796 ) - (31,925 ) (2,320,973 ) (3,972,012 ) Interest income - 12,395 - 36,513 - Gain on settlement of debt - - - 7,259 140,444 Net loss (2,490,442 ) (968,401 ) (6,688,768 ) (5,882,755 ) (32,420,175 ) Accumulated deficit, beginning (29,929,733 ) (23,252,727 ) (25,731,407 ) (18,338,373 ) - Accumulated deficit, ending $ (32,420,175 ) $ (24,221,128 ) $ (32,420,175 ) $ (24,221,128 ) $ (32,420,175 ) Other comprehensive income Foreign exchange gain (loss) on translation (12,448 ) 26,653 (1,402 ) (4,252 ) (3,450 ) Total comprehensive loss $ (2,502,890 ) $ (941,748 ) $ (6,690,170 ) $ (5,887,007 ) $ (32,423,625 ) Total loss per share– basic and diluted $ (0.10 ) $ (0.05 ) $ (0.30 ) $ (0.33 ) $ - Weighted average number of shares of common stock – basic and diluted 23,935,659 21,036,102 22,484,877 18,015,181 - The accompanying notes are an integral part of these consolidated financial statements. -4- MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Unaudited) (Expressed in U.S. Dollars) Period from Nine Months Ended Inception of November 30, November 30, Exploration to 2007 2006 November 30, 2007 Cash flows from operating activities Net loss $ (6,688,769 ) $ (5,882,755 ) $ (32,420,174 ) Adjustments to reconcile net income (loss) to net cash flows Write off of note receivable - - 57,500 Acquisition of resource properties for stock 580,000 - 13,645,000 Issuance of shares for consulting services - - 90,000 Depreciation 47,827 15,192 72,756 Discount on convertible debenture - - 175,000 Non-cash component of gain on settlement of debt - - (182,259 ) Stock-based compensation 2,303,981 1,709,750 7,094,186 Beneficial conversion feature - 2,265,500 3,717,500 Prepaid expense 11,293 20,779 (157,661 ) Accounts receivable (121,643 ) (154,132 ) (277,759 ) Customer deposits - - (44,809 ) Notes payable - - 109,337 Accounts payable and accrued liabilities 1,087,507 39,834 1,335,718 Cash used in operating activities (2,779,803 ) (1,985,832 ) (6,785,665 ) Investing activity Purchase of property and equipment (44,011 ) (149,657 ) (420,275 ) Cash used in investing activity (44,011 ) (149,657 ) (420,275 ) Financing activities Proceeds from loans payable 39,404 - 114,752 Proceeds from notes payable 518,392 - 1,081,192 Proceeds from convertible debentures - 2,240,500 3,692,500 Proceeds from exercise of options - - 78,000 Proceeds from exercise of warrants 3,094,377 50,000 3,144,377 Repayment of loans payable - - (13,085 ) Repayment of notes payable - - (178,500 ) Repayment of convertible debentures - - (530,000 ) Stock subscriptions 25,000 (170,000 ) 195,000 Issuance of common stock - 375,000 477,109 Cash provided by financing activities 3,677,173 2,495,500 8,061,345 Net change in cash 853,359 360,011 855,405 Effect of foreign currency translation on cash (7,113 ) 3,201 (18,088 ) Cash and cash equivalents, beginning 13,148 479,530 22,077 Cash and cash equivalents, ending $ 859,394 $ 842,742 $ 859,394 Supplemental cash flow information Interest paid $ - $ 55,473 $ 162,157 Common stock issued on conversion of debt - 2,917,500 3,217,500 Common stock issued on settlement of notes payable - 412,800 412,800 Shares issued for services 500,000 - 590,000 The accompanying notes are an integral part of these consolidated financial statements. -5- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 1. BASIS OF PRESENTATION Mexoro Minerals Ltd. ("Mexoro" or the “Company”) was incorporated in the state of Colorado on August 27, 1997 and on February 15, 2006 its name was changed to Mexoro Minerals Ltd. The Company was formed to seek out and acquire business opportunities.Between 1997 and 2003, the Company was engaged in two business acquisitions and one business opportunity, none of which generated a significant profit or created sustainable business. All were sold or discontinued. Currently, the main focus of the Company’s operations is in Mexico. The Company had previously been pursuing various business opportunities and, effective March 1, 2004, the Company changed its principal operation to mineral exploration. Accordingly, as of March 1, 2004 the Company is considered an exploration stage company. On May 25, 2004, the Company completed a share exchange transaction with Sierra Minerals and Mining, Inc. (“Sierra Minerals”), a Nevada corporation, which caused Sierra Minerals to become a wholly-owned subsidiary of the Company. Sierra Minerals held certain rights to properties in Mexico that the Company now owns or has an option to acquire. Through Sierra Minerals, the Company entered into a joint venture agreement with Minera Rio Tinto, S.A. de C.V. (“MRT”), a company duly incorporated pursuant to the laws of the United Mexican States, which is controlled by an officer of the Company. In August 2005, the Company cancelled the joint venture agreement in order to directly pursue the mineral exploration opportunities through a wholly-owned Mexican subsidiary, Sunburst Mining de Mexico S.A. de C.V. (“Sunburst de Mexico”). On August 25, 2005, Sunburst de Mexico, Mexoro and MRT entered into agreements providing Sunburst de Mexico the right to explore and exploit certain properties in Mexico. In December 2005, the Company and Sunburst de Mexico entered into a new agreement with MRT (note 5). On January 20, 2006, Sierra Minerals was dissolved. The accompanying unaudited consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“US GAAP”) for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended November 30, 2007 are not necessarily indicative of the results that may be expected for the year ending February 29, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-KSB for the year ended February 28, 2007. -6- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (a) Recent accounting pronouncements (i) In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No. 133 and 140” (“SFAS 155”). This Statement permits fair value re-measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation. It establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation. In addition, SFAS 155 clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement No. 133. It also clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives. SFAS 155 amends Statement No. 140 to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This Statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006. The adoption of this standard did not have a material effect on the Company’s results of operations or financial position. (ii) In September 2006, the United States Securities and Exchange Commission (“SEC”) released SAB No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”). SAB 108 provides interpretive guidance on the SEC’s views on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. The Company adopted SAB 108 during the fourth quarter of 2006. The adoption did not have a material impact on the Company’s financial position, cash flows or results of operations. (iii) In September 2006, FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”).SFAS 157 provides guidance for using fair value to measure assets and liabilities.It clarifies that for items that are not actively traded, such as certain kinds of derivatives, fair value should reflect the price in a transaction with a market participant, including adjustment for risk, not just the company’s mark-to-model value.SFAS 157 also requires expanded disclosure of the effect on earnings for items measured using unobservable data.Fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. -7- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (a) Recent accounting pronouncements (continued) (iv) In July 2006, FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, and also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective for financial statements issued for fiscal years beginning after December 15, 2006.The adoption of this standard did not have a significant impact on the Company’s consolidated financial statements. (v) On February 15, 2007, the FASB issued SFAS Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). This Statement permits companies and not-for-profit organizations to make a one-time election to carry eligible types of financial assets and liabilities at fair value, even if fair value measurement is not required under US GAAP. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating the effect of the adoption of SFAS 159. 3. GOING-CONCERN The accompanying consolidated financial statements have been prepared on a going-concern basis.The Company has a history of operating losses and will need to raise additional capital to fund its planned operations.As at November 30, 2007, the Company had working capital deficiency of $735,254 (February 28, 2007 – working capital deficiency of $44,980) and a cumulative loss during the exploration period of $32,420,175 (February 28, 2007 - $25,731,407). These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company intends to reduce its cumulative loss through the attainment of profitable operations, from its investment in planned Mexican mining ventures (note 5).In addition, the Company has conducted private placements of convertible debt and common stock (note 9), which have generated a portion of the initial cash requirements of its planned Mexican mining ventures (note 5). -8- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 4. EQUIPMENT November 30, 2007 February 28, 2007 Cost Accumulated Depreciation Net Book Net Book Value Value Software $23,774 $14,179 $9,595 $15,521 Machinery 204,191 13,877 190,314 213,219 Vehicles 151,144 34,902 116,242 87,747 Computers 29,693 8,179 21,514 19,202 Office equipment 18,821 1,972 16,849 15,646 $427,623 $73,109 $354,514 $351,335 5. MINERAL PROPERTIES The Company incurred exploration expenses as follows in the nine months ended November 30, 2007: Cieneguita Sahuayacan Guazapares San Antonio San Francisco Encino Gordo Total Drilling and sampling $94,476 $336,454 $320,992 $- $- $- $751,922 Geological, geochemical, geophysics 33,585 82,406 34,478 - - 62,926 213,395 Land use permits 77,109 75,650 8,477 431 30,265 2,078 194,010 Automotive 8,189 65 1,125 - - - 9,379 Travel 21,268 15,103 27,567 - - 6,708 70,646 Consulting 175,335 30,519 106,206 - - 19,812 331,872 Equipment 80,644 - 18,875 - - 2,568 102,087 General 157,280 - 115,854 - - 474 273,608 $647,886 $540,197 $633,574 $431 $ 30,265 $94,565 $ 1,946,918 -9- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 5. MINERAL PROPERTIES (CONTINUED) The Company incurred exploration expenses as follows in the nine months ended November 30, 2006: Cieneguita Sahuayacan Guazapares San Antonio San Francisco Encino Gordo Total Geological, geochemical, geophysics $88,726 $1,039 $1,264 $- $- $910 $91,939 Land use permits 90,890 46,904 31,409 1,080 22,187 24,369 216,839 Automotive 35,760 3,464 2,562 - - - 41,786 Travel 16,623 5,932 9,330 - - 53 31,938 Consulting 232,139 21,774 39,438 - - - 293,351 Equipment 13,827 36,276 6,390 - - 586 57,079 General 149,691 43,535 10,011 - - 1,379 204,616 $627,656 $158,924 $100,404 $1,080 $22,187 $27,297 $937,548 Since May 2004, the Company has held interests in exploration properties in Mexico. In August 2005, the Company formed its wholly-owned subsidiary, Sunburst de Mexico, which allowed the Company to take title to the properties into the name of Sunburst Mexico. On August 25, 2005 the Company entered into property agreements with MRT, which provided Sunburst Mexico options to purchase the mineral concessions of the Cieneguita and Guazapares properties and the right of refusal on two Encino Gordo properties. The Company also entered into an exploration and sale agreement, in October 2006, with Minera Emilio S.A. de C.V. (“Minera Emilio”) for mineral concessions of the Sahauyacan Property. In August 2005 the parties also entered into an operator’s agreement, that gave MRT the sole and exclusive right and authority to manage the Cieneguita Property, and a share option agreement which granted MRT the exclusive option to acquire up to 100% of all outstanding shares of Sunburst de Mexico if the Company did not comply with the terms of the property agreements. The operating agreement and share option agreement were subsequently cancelled. -10- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 5. MINERAL PROPERTIES (CONTINUED) The material provisions of the property agreements are as follows: Cieneguita MRT assigned to Sunburst de Mexico, with the permission of the Cieneguita owner, Corporativo Minero, S.A. de C.V. (“Corporativo Minero”), all of MRT’s rights and obligations acquired under a previous agreement, the Cieneguita option agreement, including the exclusive option to acquire the Cieneguita Property for a price of $2,000,000. As the Cieneguita Property was not in production by May 6, 2006, Sunburst de Mexico was required to pay $120,000 to Corporativo Minero to extend the contract. Corporativo Minero agreed to reduce the obligation to $60,000, of which $10,000 was paid in April 2006 and the balance paid on May 6, 2006.The Company made this payment to Corporativo Minero so the contract was extended. The Company has the obligation to pay a further $120,000 per year for the next 13 years and the balance of the payments in the 14th year, until the total amount of $2,000,000 is paid. The Company renegotiated the payment due May 6, 2007, to $60,000 payable on November 6, 2007, which was paid and the balance of $60,000 payable on December 14, 2007. In the alternative, if the Cieneguita Property is put into production, of which there is no guarantee, the Company must pay the Cieneguita owners $20 per ounce of gold produced, if any, from the Cieneguita Property to the total $2,000,000 due. In the event that the price of gold is above $400 per ounce, the property payments payable to the Cieneguita owners from production will be increased by $0.10 for each dollar increment over $400 per ounce.The total payment of $2,000,000 does not change with fluctuations in the price of gold. Non-payment of any portion of the $2,000,000 total payment will constitute a default.In such case, the Cieneguita owners will retain ownership of the concessions, but the Company will not incur any additional default penalty.MRT retained no interest in the Cieneguita Property. Guazapares MRT assigned to Sunburst de Mexico, with the consent of the Guazapares Property owner Compañía Minera, S.A. de C.V. (“Compañía Minera”), MRT’s rights and obligations concerning the Guazapares Property, including the exclusive option, for a term of four years, to purchase seven of the Guazapares Property concessions upon payment of $810,000. The total payments for the Company to acquire and retain 100% ownership of all eight concessions are as follows: October 31, 2006 - $60,000 (this payment date was extended to February 28, 2007, then to May 31, 2007 and then to August 31, 2007- see below), August 2, 2007 - $140,000 (see below), August 2, 2008 - $110,000 and August 2, 2009 - $500,000. On September 19, 2007, Sunburst de Mexico, Mexoro and MRT entered into an agreement to defer any and all property payments regarding Guazapares, currently owing to MRT and which would otherwise become due by December 31, 2007, until such time as Sunburst de Mexico and Mexoro have sufficient funds to make the payments, in the opinion of the disinterested directors of Mexoro. Mexoro agreed to issue 250,000shares to MRT and/or assignees, in consideration for the deferral of any and all Guazapares property payments currently outstanding and those arising on or before December 31, 2007. In return, Sunburst de Mexico granted MRT a 2.5% net smelter rate (“NSR”) and the right to extract from the Guazapares Property up to 5,000 tons per month of rock material; this right will terminate on exercise of the option to purchase the Guazapares Property concessions.Otherwise, MRT retained no interest in the Guazapares Property. -11- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 5. MINERAL PROPERTIES (CONTINUED) San Francisco (Guazapares) MRT assigned to Sunburst de Mexico, for a term of 60 months, commencing from June 25, 2004 (the “Option Period”), with the consent of the San Francisco concessions owner Minera Rachasa, S.A. de C.V. (“Minera Rachasa”), MRT’s rights and obligations acquired under the San Francisco option agreement, including the option to purchase the San Francisco concessions for a price of $250,000 on June 25, 2009. To maintain the option, Sunburst de Mexico assumed the obligation to pay to the San Francisco owner cumulative annual payments totaling $90,000. The payments are: $20,000 on June 25, 2006 (paid); $30,000 on June 25, 2007 (paid); and $40,000 on June 25, 2008. If the option is exercised prior to the expiration of the Option Period by payment of the purchase price of $250,000; the obligation to pay the annual payments will be terminated. MRT and the San Francisco owner reserved a combined 2.5% NSR. MRT reserved no other rights on the San Francisco concessions. San Antonio (Guazapares) MRT assigned to Sunburst de Mexico, with the consent of the San Antonio concessions owner (Rafael Fernando Astorga Hernández), MRT’s rights and obligations acquired under the San Antonio option agreement, including the option to purchase the San Antonio concessions for a total price of $500,000, commencing on January 15, 2004, the signing date of the San Antonio option agreement, and due on January 15, 2010. To maintain the option, Sunburst de Mexico assumed the obligation to pay to the San Antonio owner cumulative annual payments. The remaining payments are: $30,000 on January 15, 2007 (paid), $50,000 on January 15, 2008 and $50,000 on January 15, 2009. If the option is exercised prior to the expiration of the option period by payment of the purchase price; the obligation to pay the annual payments will be terminated. The San Antonio owner reserved the right to extract from the San Antonio concessions up to 50 tonnes per day of rock material; this right will terminate on the date of the exercise of the option. MRT and the San Antonio owner reserved a combined 2.5% NSR to be paid to them. MRT reserved no other rights on the San Antonio concessions. Encino Gordo Sunburst de Mexico purchased two of the Encino Gordo concessions from MRT for a price of 1,000 pesos (approximately U.S. $100), and MRT assigned to Sunburst de Mexico a first right of refusal to acquire three additional Encino Gordo concessions. The total payments to acquire 100% of these three additional concessions are as follows: $10,000 on June 30, 2006 (paid); $25,000 on December 31, 2006 (paid), $50,000 on December 31, 2007, $75,000 on December 31, 2008 and $100,000 on December 31, 2009. -12- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 5. MINERAL PROPERTIES (CONTINUED) Sahauyacan On October 24, 2006, Sunburst de Mexico entered into an exploration and sale option agreement of mining concessions with Minera Emilio for mineral concessions of the Sahauyacan Property. Minera Emilio granted the Company the exclusive right to conduct exploration on the Sahauyacan Property and the Company must pay $282,000 in the following manner: $20,000 on date of signing agreement (paid); $10,000 due December 1, 2006 (paid); $2,500 per month effective from August 21, 2006 to July 21, 2007, for a total of $30,000 (paid); $3,500 per month effective from August 21, 2007 to August 21, 2008 for a total of $45,500 (all payments up to date); $5,000 per month effective September 21, 2008 to July 21, 2011 fora total of $175,000 and $1,500 on August 21, 2011. On December 8, 2005, the Company and Sunburst de Mexico entered into a “New Agreement” with MRT to exercise their option under the sale and purchase of mining concessions agreement, dated August 18, 2005, to obtain two mining concessions in the Encino Gordo region. The New Agreement also provided the Company the option to obtain three additional concessions in the Encino Gordo region. The following are additional material terms of the New Agreement: (a) The share option agreement with MRT was cancelled; (b) The Company granted MRT the option to buy all of the outstanding shares of Sunburst de Mexico for $100 if the Company failed to transfer $1,500,000 to Sunburst de Mexico by April 30, 2006. On April 6, 2006, MRT agreed to waive its option to purchase the shares of Sunburst de Mexico and also waived the Company’s obligation to transfer $1,500,000 to Sunburst de Mexico; (c) The property agreements were modified to change the NSR to a maximum of 2.5% for all properties covered by the agreements. The property agreements contained NSRs ranging from 0.5% to 7%; (d) The Company agreed to issue 2,000,000 shares of the Company’s common stock to MRT within four months of the date of the signing of the New Agreement. These shares were issued to MRT and its assignee at the market value of $1.05 per share on February 23, 2006 and $2,100,000 was charged to operations for the year ended February 28, 2006. This issuance fulfilled the Company’s payment obligations under the previous property agreements; (e) The Company agreed to issue 1,000,000 additional shares of the Company’s common stock to MRT if and when the Cieneguita Property is put into production and reaches 85% of production capacity over a 90-day period, as defined in the New Agreement; and, (f) The operator’s agreement with MRT was cancelled. -13- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 6. PROMISSORY NOTES As at November 30, 2007, the Company had $1,072,521 (February 28, 2007 - $109,337) of promissory notes outstanding: During the nine months ended November 30, 2007, the Company converted accounts payable of $452,852 into promissory notes. The interest rate on the notes is 7.5% p.a. payable semi-annually. The principal and interest on the notes become due and payable on April 30, 2008. Promissory notes in the amount of $619,669 are due to related parties and close associates that bear no interest and have no terms of repayment (see note 12). 7. LOANS PAYABLE As at November 30, 2007 there were loans payable in the amount of $102,939 of which $66,358 is a current liability and $36,581 is a long-term liability. The loans are repayable in monthly instalments of $7,630 including interest ranging from 10.24% to 15.6% per annum and are secured by specified automotive equipment. 8. PREFERRED STOCK The Company is authorized to issue 20,000,000 shares of preferred stock.The Company’s board of directors is authorized to divide the preferred stock into series, and with respect to each series, to determine the preferences and rights and qualifications, limitations or restrictions thereof, including the dividend rights, conversion rights, voting rights, redemption rights and terms, liquidation preferences, sinking fund provisions, and the number of shares constituting the series and the designations of such series.The board of directors could, without stockholder approval, issue preferred stock with voting and other rights that could adversely affect the voting rights of the holders of common stock, which issuance could have certain anti-takeover effects. 9. COMMON STOCK In the nine months ended November 30, 2007, the Company issued 1,000,000 shares of common stock on the exercise of 1,000,000 warrants where each warrant was exercisable into shares of common stock at the price of $0.50 per share. The warrants were to expire on June 30, 2007. In the nine months ended November 30, 2007, the Company issued 1,000,000 shares of common stock on the exercise of 1,000,000 warrants where each warrant was exercisable into shares of common stock at the price of $0.75 per share. The warrants were to expire on December 31, 2007. In the nine months ended November 30, 2007, the Company issued 670,000 shares of common stock on the exercise of 670,000 warrants where each warrant was exercisable into shares of common stock at the price of $1.00 per share. The warrants were to expire on December 31, 2007. In the nine months ended November 30, 2007, the Company issued 1,174,000 shares of common stock on the exercise of 1,174,400 warrants where each warrant was exercisable into shares of common stock at the price of $1.00 per share. The warrants were to expire on April 30, 2008. -14- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 9. COMMON STOCK (CONTINUED) In the nine months ended November 30, 2007, the Company issued 250,000 shares of common stock pursuant to an agreement in consideration of deferral of any and all Guazapares property payments currently outstanding and those arising on or before December 31, 2007. The shares were valued at $1.16 per share, based on the closing quoted market price on September 18, 2007. In the nine months ended November 30, 2007, the Company issued 250,000 shares of common stock pursuant to Encino Gordo contract. The shares were valued at $1.16 per share, based on the closing quoted market price on September 18, 2007. On August 15, 2006, the Company returned to treasury 50,000 shares of common stock that were issued but not delivered pending payment with respect to the convertible debt converted into shares of common stock on July 5, 2006. On August 10, 2006, the Company issued 50,000 shares of common stock on the exercise of 50,000 warrants where each warrant was exercisable into shares of common stock at a price of $1.00 per share. On July 5, 2006, the Company issued 5,835,000 shares of common stock on the exercise of $2,917,500 of convertible debt at a price of $0.50 per share. On April 3, 2006 and May 31, 2006 the Company issued 550,000 and 200,000 shares of common stock, respectively, pursuant to a private placement unit offering. Units consisted of one share of common stock and one-half of one warrant. Each full warrant entitles the investor to purchase an additional share of the Company’s common stock at a price of $1.00 per share and is exercisable until April 30, 2008. On March 4, 2006, the Company agreed to issue 1,651,200 shares of common stock at a price of $0.25 per share to settle $412,800 in promissory notes payable. On April 6, 2006, these shares were issued. 10. STOCK COMPENSATION PROGRAM On February 26, 2007 the board of directors approved the granting of stock options according to a Nonqualified Stock Option Plan (“NQSO Plan”). This stock option plan has the purpose (a) to ensure the retention of the services of existing executive personnel, key employees and directors of the Company or its affiliates; (b) to attract and retain competent new executive personnel, key employees, consultants and directors; (c) to provide incentive to all such personnel, employees, consultants and directors to devote their utmost effort and skill to the advancement and betterment of the Company, by permitting them to participate in the ownership of the Company and thereby in the success and increased value of the Company; and (d) allowing vendors, service providers, consultants, business associates, strategic partners, and others, with or that the board of directors anticipates will have an important business relationship with the Company or its affiliates, the opportunity to participate in the ownership of the Company and thereby to have an interest in the success and increased value of the Company. This plan constitutes a single “omnibus” plan, but is composed of two parts. The first part is the NQSO Plan, which provides grants of nonqualified stock options. The second part is the Restricted Shares Plan (“Restricted Shares Plan”) which provides grants of restricted shares of Company common stock (“Restricted Shares”). The maximum number of shares of common stock that may be purchased under the plan is 6,000,000. -15- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 10. STOCK COMPENSATION PROGRAM (CONTINUED) Pursuant to a consulting agreement between the Company and GM Capital Partners Inc. (“GM Capital”), signed January 31, 2006, the Company granted 5,000,000 warrants (Series A to E, see note 11). The consulting agreement provides for the provisions of financial public relations services from December 1, 2005 to November 30, 2007. The fair value of the 5,000,000 warrants totalled $3,898,000 and was determined using the Black-Scholes option pricing model using weighted averages: 2.38 year expected life of the warrants, a volatility factor of 152%, a risk-free rate of 5% and an assumed dividend rate of 0% The weighted average fair value of the warrant was $0.78 per warrant, while the weighted average stock price on the dates granted was $1.00. The fair value will be amortized over the 24-month term of the contract and the Company will record $487,250 as a stock-based compensation expense and an offsetting credit to additional paid-in capital every quarter until November 30, 2007. In the nine months ended November 30, 2007, the Company awarded 1,890,000 options to purchase common shares (2006 – $nil) and recorded stock-based compensation expense of $825,232 (2006 - $248,000). The weighted average fair value of each option granted for the nine months ended November 30, 2007 was $0.89. The following weighted average assumptions were used for the Black-Scholes option-pricing model used to value stock options granted in 2007 and 2006: 2007 2006 Expected volatility 67% - 73% 152% Weighted-average volatility 71% 152% Expected dividend rate - - Expected life of options in years 3 - 10 10 Risk-free rate 4.60% 5.00% There were no capitalized stock-based compensation costs at November 30, 2007 or November 30, 2006. The summary of option activity under the stock option plan as of November 30, 2007, and changes during the period then ended is presented below: Weighted- Number of Weighted- Aggregate Average Shares Average Intrinsic Exercise Remaining Value Price Contractual Options Term Balance at February 28, 2007 $ 0.54 910,000 Options granted 1.10 1,890,000 Options exercised - - Options cancelled $ 1.23 (291,667 ) Balance at November 30, 2007 $ 0.88 2,508,333 8.20 $ 605,100 Exercisable at November 30, 2007 $ 0.74 1,451,667 8.06 $ 552,450 The weighted-average grant-date fair value of options granted during the nine months ended November 30, 2007 and November 30, 2006 was $0.90 and $nil, respectively. -16- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 10. STOCK COMPENSATION PROGRAM (CONTINUED) A summary of the status of the Company’s nonvested options as of November 30, 2007, and changes during the nine month period ended November 30, 2007, is presented below: Weighted-average grant-date Non-vested options Shares fair value Nonvested at February 28, 2007 200,000 $ 1.24 Granted 1,890,000 0.72 Vested (741,667 ) 1.11 Nonvested at November 30, 2007 1,348,333 $ 0.86 As of November 30, 2007, there was an estimated $824,651 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the NQSO Plan. That cost is expected to be recognized over a weighted-average period of approximately 1.88 years. The actual amount of future stock-based compensation will be dependent on the Company stock price at future vesting dates. 11. WARRANTS As at November 30, 2007, the Company had a total of 4,486,100 (February 28, 2007 – 8,217,500) warrants outstanding to purchase common stock. Each warrant entitles the holder to purchase one share of the Company’s common stock. The Company has reserved 4,486,100 shares of common stock in the event that these warrants are exercised. During the nine months ended November 30, 2007, the Company issued 113,000 warrants under a ‘Promissory Note and Warrant Purchase Agreement’, where one warrant is issued for each CHF5.00 of promissory notes issued. The warrants can be exercised at any time beginning on April 1, 2008 and prior to January 31, 2010. The fair value of the 113,000 warrants totalled $64,000 and was determined using the Black-Scholes option pricing model using weighted averages: 1.83 years expected life of the warrants, a volatility factor of 68%, a risk-free rate of 3.66% and an assumed dividend rate of 0% The weighted average fair value of the warrant was $0.57 per warrant, while the weighted average stock price on the date granted was $1.26. Stock-based compensation for these warrants of $64,000 is being amortized over the six month term of the promissory notes starting on October 17, 2007. During the nine months ended November 30, 2007, there were 3,844,400 warrants exercised for gross proceeds of $3,094,377. The warrants include 1,000,000 Series A Warrants exercisable at $0.50 per share, 1,000,000 Series B Warrants exercisable at $0.75 per share, 1,000,000 Series C Warrants exercisable at $1.00 per share, 1,000,000 Series D Warrants exercisable at $1.25 per share and 1,000,000 Series E Warrants exercisable at $1.50 per share; of which all are exercisable at the option of the holder, have no redemption features, and are settled on a physical basis. All the Warrants were fully vested upon issuance. The series C Warrants are exercisable at any time following their issuance but will expire on December 31, 2007 to the extent they are not exercised. The remaining series of Warrants will become exercisable only at the time that the immediately preceding series has been fully exercised. Unless terminated earlier as a result of failure to vest, the Series D and Series E Warrants will each expire on December 31, 2008. -17- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 11. WARRANTS (CONTINUED) The fair value of the 5,000,000 warrants totalled $3,898,000 and was determined using the Black-Scholes option pricing model using weighted averages: 2.38 year expected life of the warrants, a volatility factor of 152%, a risk-free rate of 5% and an assumed dividend rate of 0% The weighted average fair value of the warrant was $0.78 per warrant, while the weighted average stock price on the dates granted was $1.00. The fair value has been amortized over the 24-month term of the contract and the Company has recorded $487,250 as a stock-based compensation expense and an offsetting credit to additional paid-in capital every quarter until November 30, 2007. The Company has also issued 2,917,500 warrants exercisable at $1.00 each pursuant to the issuance of convertible debentures. These warrants expire on April 30, 2008, are redeemable by the Company, at $0.01 per share, in the event the Company’s common stock closes with a bid price, on average, over $3.00 per share for a consecutive 20 day period and are settled on a physical basis. On August 10, 2006, 50,000 warrants were exercised into 50,000 shares of common stock at a price of $1.00 per share. On August 15, 2006, 25,000 warrants were cancelled due to non-payment of funds with respect to a convertible debt subscription in the amount of $25,000. The Company has also issued 375,000 warrants exercisable at $1.00 each pursuant to the issuance of a private placement unit offering (note 9). These warrants expire on April 30, 2008, are redeemable by the Company, at $0.10 per share, in the event the Company’s common stock closes with a bid price, on average, over $3.00 per share for a consecutive 20 day period and are settled on a physical basis. The following table summarizes the continuity of the Company’s share purchase warrants: Number of warrants Weighted average exercise price ($) Balance, February 28, 2006 5,652,000 1.00 Issued 2,640,500 1.00 Cancelled (25,000 ) 1.00 Exercised (50,000 ) 1.00 Balance, February 28, 2007 8,217,500 1.00 Issued 113,000 1.00 Cancelled - - Exercised (3,844,400 ) 0.80 Balance November 30, 2007 4,486,100 1.17 As at November 30, 2007, the following share purchase warrants were outstanding: Number of Warrants Exercise Price Expiry Date 330,000 $ 1.00 December 31, 2007 2,043,100 $ 1.00 April 30, 2008 1,000,000 $ 1.25 December 31, 2008 1,000,000 $ 1.50 December 31, 2008 113,000 $ 1.00 January 31, 2010 4,373,100 -18- MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine Months Ended November 30, 2007 (Unaudited) (Expressed in U.S. Dollars) 12. RELATED PARTY TRANSACTIONS For the nine months ended November 30, 2007, the Company paid or accrued management fees of $99,000 (November 30, 2006 - $158,900) to certain officers and directors and to companies controlled by directors. The Company also paid or accrued $64,938 (November 30, 2006 - $38,000) to certain officers and directors and to companies controlled by directors for travel, office and other related expenses. As at November 30, 2007, accounts payable of $53,580 (November 30, 2006 - $nil) were owing to companies controlled by directors. In addition, promissory notes of $252,669 (November 30, 2006 - $nil) were owed to companies controlled by directors (note 6). All related party transactions are in the normal course of business at the exchange amount agreed to by each party. 13. COMMITMENTS During the year ended February 28, 2007 the Company entered into an agreement for the lease of new office premises for a two-year period, commencing on September 15, 2006 and ending on September 14, 2008. The Company is committed to spend approximately $22,800 under this arrangement. 14. SUBSEQUENT EVENTS a) Change of auditor Subsequent to November 30, 2007,SmytheRatcliffe Chartered Accountants resigned as the auditor for the Company. On December 7, 2007, the Company’s board of directors appointed the firm of Meyler & Company, LLC, located at One Arin Park, 1715 Highway 35, Middletown, NJ 07748, as the independent auditor of the Company for the fiscal year ending February 28, 2008. b) GM Capital warrants On December 31, 2007, GM Capital indicated intent to exercise the remaining 330,000 Series C warrants at $1.00. These warrants expire on December 31, 2007. The shares will be issued as payment towards a portion of debt. c) Consulting Agreement On December 20, 2007, the Company entered into an agreement (‘Consulting Agreement’) with MCSI Consulting ServicesInc. for corporate financial advisory services. The Consulting Agreement can be terminated by either party by providing seven days written notice. d) Options granted On December 20, 2007, the Company granted 25,000 stock options to Salil Dhaumyaas part of the Consulting Agreement with MCSI Consulting Services Inc. The fair value of the stock options amount to $18,000 and is determined using the Black-Scholes option pricing model using weighted averages: 10year expected life of the options, a volatility factor of 69.94%, a risk-free rate of 4.04% and an assumed dividend rate of 0%. -19- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this Form 10-QSB constitute "forward-looking statements". These statements, identified by words such as “plan”, "anticipate", "believe", "estimate", "should", "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under this Item 2,"Management's Discussion and Analysis or Plan of Operations" and elsewhere in this Form 10-QSB. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the United States
